Filed: March 14, 2002 
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent,
	and
RANDY TUCKER,
Intervenor.
(SC S48998)
	En Banc
	On petition to review ballot title.
	Argued and submitted January 15, 2002.
	David J. Hunnicutt, Tigard, argued the cause and filed the
petition for himself and petitioner George.
	Janet A. Metcalf, Assistant Attorney General, Salem, argued
the cause and filed the answering memorandum for respondent. 
With her on the answering memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.
	Randy Tucker, Portland, filed the memorandum for himself as
intervenor.
	PER CURIAM
	Ballot title certified. 
	PER CURIAM
	In this ballot title review proceeding, petitioners
challenge various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 116
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2).  See ORS 250.085(5) (setting out
standard of review).
	We have considered petitioners' arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

AMENDS CONSTITUTION: DELETES TEXT
AMENDING COMPENSATION RIGHT FOR
GOVERNMENT TAKING; ENSURES STATE
RIGHT NOT LESS THAN FEDERAL
		RESULT OF "YES" VOTE:  "Yes" vote deletes text of
2000 measure providing for compensation when government
regulation reduces property value, ensures state
compensation right at (1) least same as federal.
		RESULT OF "NO" VOTE:  "No" vote rejects deleting
text of 2000 measure providing for payment of
compensation when government regulation reduces
property value; retains preexisting right to just
compensation.
		SUMMARY:  Amends Constitution.  Ensures that state
constitutional right to payment of just compensation
when government takes private property will provide at
least same rights guaranteed by federal constitution. 
Also deletes text of 2000 measure amending state
constitutional right.  Before 2000 election, state
constitution provided for payment of just compensation
when government takes private property for public use,
but payment was not required when property value was
only reduced.  In 2000, voters voted on measure that,
with some exceptions, generally expanded property
owner's right to compensation by providing for payment
when state, local government regulation reduces
property value.  2000 measure has been challenged on
constitutional grounds.  When this ballot title was
prepared, that challenge had not been resolved.  This
proposal would delete text of the 2000 measure.

		Ballot title certified. 



1. 	In an apparent typographical error, the certified
ballot title uses the word "as."  We have changed that word to
"at."
Return to previous location.